         Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 1 of 12 Page ID #:1



 1   LAW OFFICE OF JERRY L. STEERING
 2   Jerry L. Steering, Esq. (SBN 122509)
     4063 Birch Street
 3
     Suite 100
 4   Newport Beach, CA 92660
     Telephone: (949) 474-1849
 5
     Facsimile: (949) 474-1883
 6   Email: jerrysteering@yahoo.com
 7
     LAW OFFICE OF GREGORY PEACOCK
 8   Gregory Peacock, ESQ. (SBN. 277669)
 9   4425 Jamboree Road
     Suite 130
10
     Newport Beach, CA 92660
11   Telephone: (949) 292-7478
     Email: gregorypeacockesq@gmail.com
12

13   Attorneys for Plaintiff Calvin Gibson
14
                          UNITED STATES DISTRICT COURT
15
                         CENTRAL DISTRICT OF CALIFORNIA
16
     CALVIN GIBSON,                              Case No.:
17

18       Plaintiff,                              COMPLAINT FOR DAMAGES FOR:
19       vs.
                                                    1. Violation Of Fourth Amendment
20                                                     - Unlawful Seizure Of Person;
     COUNTY OF RIVERSIDE; and DOES
21                                                  2. Violation of Fourth Amendment –
     1 through 10, inclusive,
                                                       Excessive Force;
22
                                                    3. Municipal Liability – Failure to
23
         Defendants.                                   Train and/or Discipline;
24
                                                 JURY TRIAL DEMANDED
25

26

27

28



                              COMPLAINT FOR DAMAGES
                                             1
         Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 2 of 12 Page ID #:2



 1         COMES NOW Plaintiff Calvin Gibson and shows this honorable court the
 2
     following:
 3

 4                          JURISDICTIONAL ALLEGATIONS
 5
           1.     As this action is brought under 42 U.S.C. § 1983, this court has
 6

 7
     jurisdiction over this case under its federal question jurisdiction pursuant to 28

 8   U.S.C. § 1331.
 9
           2.     As the incidents complained of in this action occurred in the County
10

11   of Riverside, State of California, within the territorial jurisdiction of this court,
12
     venue properly lies in this court pursuant to 28 U.S.C. § 1391(b)(2).
13

14
           3.     Plaintiff’s claims are timely brought as the statute of limitations were

15   tolled for much more than one day. First, the California Judicial Council enacted
16
     Emergency Rule 9 which tolled the statute of limitations for all civil actions from
17

18   April 6, 2020 to October 1, 2020. Second not long after the incident complained of,
19
     Plaintiff left the state of California and has resided in the state of Arizona ever
20

21
     since (much more than one day.) Third, Plaintiff was in the custody of the

22   Riverside Sheriff’s department on October 14, 2018. Finally, Plaintiff was
23
     incapacitated as a result of the incident complained of in this action. Immediately
24

25   after the incident complained of, Plaintiff was hospitalized for treatment for a
26
     traumatic brain injury caused by the DOE defendants in this matter and suffered
27

28
     several strokes as a result of the incident complained of in this action.


                                COMPLAINT FOR DAMAGES
                                                 2
         Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 3 of 12 Page ID #:3



 1                                GENERAL ALLEGATIONS
 2
        4.        Plaintiff Calvin Gibson, hereinafter referred to as “GIBSON” or
 3

 4   “Plaintiff GIBSON”, is a natural person.
 5
        5.        The incident complained of in this action took place in the County of
 6

 7
     Riverside.

 8      6.        Defendant County of Riverside, hereinafter also referred to as
 9
     “COUNTY”, is a municipal entity located in the State of California; within the
10

11   territorial jurisdiction of this court.
12
        7.        Defendants DOES 1 through 6, inclusive, are sworn peace officers and /
13

14
     or police officers and/or investigators and/or Special Officers and/or a dispatchers

15   and/or some other public officer, public official or employee of defendant
16
     COUNTY and/or otherwise employed by the Riverside County Sheriff’s
17

18   Department, who in some way committed some or all of the tortious actions (and
19
     constitutional violations) complained of in this action, and/or are otherwise
20

21
     responsible for and liable to plaintiff for the acts complained of in this action,

22   whose identities are, and remain unknown to plaintiff, who will amend her
23
     complaint to add and to show the actual names of said DOE defendants when
24

25   ascertained by plaintiff.
26
             8.      At all times complained of herein, DOES 1 through 6, inclusive, were
27

28
     acting as individual persons acting under the color of state law, pursuant to their

     authority as sworn peace officers and/or deputy sheriffs and/or Special Officers
                                 COMPLAINT FOR DAMAGES
                                                  3
         Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 4 of 12 Page ID #:4



 1   and/or Supervisors (i.e. Sergeants, Lieutenants, Captains, Commanders, etc.)
 2
     and/or dispatchers, employed by the Riverside County Sheriff’s Department, and
 3

 4   were acting in the course of and within the scope of their employment with
 5
     defendant COUNTY.
 6

 7
           9.     Defendants DOES 7 through 10, inclusive, are sworn peace officers

 8   and/or the Sheriff and/or Assistant Sheriffs and/or Commanders and/or Captains
 9
     and/or Lieutenants and/or Sergeants and/or other Supervisory personnel and/or
10

11   policy making and/or final policy making officials, employed by Riverside County
12
     Sheriff’s Department and/or defendant County of Riverside, who are in some
13

14
     substantial way liable and responsible for, or otherwise proximately caused and/or

15   contributed to the occurrences complained of by plaintiff in this action, such as via
16
     supervisory liability (i.e. failure to properly supervise, improperly directing
17

18   subordinate officers, approving actions of subordinate officers), via bystander
19
     liability (failing to intervene in and stop unlawful actions of their subordinates
20

21
     and/or other officers), and such as by creating and/or causing the creation of and/or

22   contributing to the creation of the policies and/or practices and/or customs and/or
23
     usages of the Riverside County Sheriff’s Department for, inter alia,: 1) for
24

25   unlawfully seizing persons; 2) for using excessive force on persons; 3) unlawful
26
     entry and searches of residences; 4) fabricating evidence; and 5) covering up
27

28
     tortious conduct by Riverside County Sheriff’s Department peace officers.


                               COMPLAINT FOR DAMAGES
                                                4
           Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 5 of 12 Page ID #:5



 1          10.   At all times complained of herein, DOES 7 through 10, inclusive,
 2
     were acting as individual persons acting under the color of state law, pursuant to
 3

 4   their authority as the Sheriff and/or the Assistant Sheriff and/or Captains and/or
 5
     Lieutenants and/or Sergeants and/or other Supervisory personnel and/or policy
 6

 7
     making and/or final policy making officials with the Riverside County Sheriff’s

 8   Department, and/or some other public official(s) with defendant COUNTY, and
 9
     were acting in the course of and within the scope of their employment with
10

11   defendant COUNTY.
12
            11.   At all times complained of herein, defendants DOES 7 through 10,
13

14
     inclusive, were acting as individual persons under the color of state law; under and

15   pursuant to their status and authority as peace officers and/or Supervisory peace
16
     officers (as described herein, above and below), and/or policy making peace
17

18   officers, with the Riverside County Sheriff’s Department and/or otherwise with
19
     defendant COUNTY1.
20

21
            14.   Plaintiff is presently unaware of the identities of DOES 1 through 10,

22   inclusive, and will amend his complaint to add and to show the actual names of
23
     said DOE defendants, when made known to plaintiff.
24

25

26

27

28

     1
         Such as a COUNTY executive officer.
                            COMPLAINT FOR DAMAGES
                                               5
         Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 6 of 12 Page ID #:6



 1         15.    In addition to the above and foregoing, Defendants DOES 1 through 6,
 2
     inclusive, acted pursuant to a conspiracy, agreement and understanding and
 3

 4   common plan and scheme to deprive the plaintiff of his federal Constitutional and
 5
     statutory rights, and California constitutional and statutory state law rights, as
 6

 7
     complained of in this action.

 8         16.    Defendants DOES 1 through 6, inclusive, acted in joint and concerted
 9
     action to so deprive the plaintiff of those rights as complained of herein; all in
10

11   violation of 42 U.S.C. § 1983, and otherwise in violation of United States
12
     (Constitutional and statutory) law and California (Constitutional and statutory)
13

14
     state law.

15         17.    Said conspiracy / agreement / understanding / plan / scheme / joint
16
     action / concerted action, above-referenced, was a proximate cause of the violation
17

18   of the plaintiff’s federal and state constitutional and statutory rights, as complained
19
     of herein.
20

21
                            FIRST CAUSE OF ACTION
                         VIOLATION OF 42 U.S.C. § 1983
22                    Violation of Fourth Amendment Rights –
23                    Unlawful / Unreasonable Seizure of Person
        (Against Defendants QUENAULT, DENNEY, DOULHITT and DOES 1
24
                                 through 6, inclusive)
25
           18.    Plaintiff hereby realleges and incorporates by reference the allegations
26

27   set forth in paragraphs 1 through 17, inclusive, above, as if set forth in full herein.
28



                               COMPLAINT FOR DAMAGES
                                                 6
         Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 7 of 12 Page ID #:7



 1         19.    On October 14, 2020, Plaintiff GIBSON was inside of his recreational
 2
     vehicle (his home) while sitting on his coach and petting his dog when he heard
 3

 4   someone moving around the rear of his RV.
 5
           20.    GIBSON asked the person what they wanted and the person
 6

 7
     responded that he (GIBSON) did not have a license plate.

 8         21.    The people near the rear of the RV were DOES 1 through 6, inclusive,
 9
     who were all Riverside County Sheriff’s Deputies.
10

11         22.    GIBSON responded that he knew that the license plate was missing
12
     because they were stolen. GIBSON then asked, “Who wants to know?” GIBSON
13

14
     did not receive a response.

15         23.    GIBSON then got up and began putting his harness on his service dog
16
     in preparation of opening the door to the RV.
17

18         24.    DOES 1 through 6, inclusive, then said, “You know you can’t drive
19
     it.” GIBSON responded, “I will be right out. Give me a minute to put my shoes on
20

21
     and put a leash on my service animal.”

22         25.    GIBSON then pushed open the door of his RV and DOES 1 through
23
     6, inclusive, immediately grabbed GIBSON and threw him to the asphalt. GIBSON
24

25   his head on the asphalt. GIBSON was then in and out of consciousness.
26
           26.    GIBSON was then able to sit up on the curb and tell DOES 1 through
27

28
     6, inclusive, that he was submitting and that they didn’t need to do this to him.


                               COMPLAINT FOR DAMAGES
                                               7
         Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 8 of 12 Page ID #:8



 1         27.    DOES 1 through 6, inclusive, then took him back down to the ground
 2
     and began punching GIBSON in the head and body several times. GIBSON again
 3

 4   went in and out of consciousness.
 5
           28.    DOES 1 through 6, inclusive, then handcuffed GIBSON.
 6

 7
           29.    Paramedics then arrived on scene and took GIBSON to Temecula

 8   Valley Hospital where he received treatment for his injuries.
 9
           30.    DOES 1 through 6, inclusive then caused GIBSON’s RV to be
10

11   impounded.
12
           31.    As a result of the unlawful beating by DOES 1 through 6, inclusive,
13

14
     GIBSON suffered a traumatic brain injury, lacerations to the face and broken ribs.

15         32.    GIBSON has since suffered a series of strokes following the unlawful
16
     force by DOES 1 through 6, inclusive.
17

18         33.    As complained of herein above, none of the defendants to this action
19
     had a warrant for GIBSON’s arrest, nor probable cause to believe that GIBSON
20

21
     had committed a crime, nor reasonable suspicion that GIBSON was a danger to

22   anyone or anything, nor even a reasonable suspicion of criminality afoot by
23
     GIBSON.
24

25         34.    Accordingly, the seizure of GIBSON by Defendants DOES 1 through
26
     6, inclusive, by use of force, constituted an unlawful and unreasonable seizure of
27

28
     GIBSON, in violation of her rights under the Fourth Amendment to the United

     States Constitution.
                              COMPLAINT FOR DAMAGES
                                               8
         Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 9 of 12 Page ID #:9



 1          35.     As a direct and proximate result of the actions of Defendants DOES 1
 2
     through 6, inclusive, as complained of herein, GIBSON: 1) was substantially
 3

 4   physically, mentally and emotionally injured; 2) incurred medical and
 5
     psychological costs, bills and expenses and 3) incurred other special and general
 6

 7
     damages and expenses in an amount to be proven at trial which is in excess of

 8   $2,000,000.00.
 9
            36.     The actions by said defendants were committed maliciously,
10

11   oppressively and in reckless disregard of GIBSON’s constitutional rights,
12
     sufficient for an award of punitive / exemplary damages against all defendants and
13

14
     each of them, save for Defendant COUNTY, in an amount to be proven at trial

15   which is in excess of $1,000,000.00.
16
                              SECOND CAUSE OF ACTION
17
                             VIOLATION OF 42 U.S.C. § 1983
18                        Violation of Fourth Amendment Rights -
                       Excessive/Unreasonable Use of Force on Person
19
                           (Against DOES 1 through 6, inclusive)
20

21
            37.     Plaintiff hereby realleges and re-incorporates by reference the

22   allegations set forth in paragraphs 1 through 36 inclusive, above, as if set forth in
23
     full herein.
24

25          38.     As mentioned above and in addition to the above and foregoing, when
26
     GIBSON was unlawfully arrested, he was physically brutalized by DOES 1
27

28
     through 6, inclusive.

            39.     The actions of Defendants DOES 1 through 6, inclusive, as
                                COMPLAINT FOR DAMAGES
                                                 9
        Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 10 of 12 Page ID #:10



 1   complained above herein, constituted a violation of GIBSON’s rights under the
 2
     Fourth Amendment to the United States Constitution to be free from the use of
 3

 4   unlawful and unreasonable and excessive force upon his person.
 5
            40.     As a direct and proximate result of the actions of Defendants DOES 1
 6

 7
     through 6, inclusive, GIBSON was: 1) substantially physically, mentally and

 8   emotionally injured; 2) incurred medical and psychological costs, bills and
 9
     expenses, 3) incurred lost wages and profits, and 4) suffered terrible physical
10

11   injury, pain and suffering, as well as mental and emotional pain and suffering, and
12
     5) suffered / is suffering lost wages and profits; all in an amount to be proven at
13

14
     trial; in excess of $2,000,000.00.

15          41. The actions of said defendants, and each of them, as complained of
16
     herein, were committed maliciously, oppressively and in reckless disregard of
17

18   GIBSON’s constitutional rights, sufficient for an award of punitive / exemplary
19
     damages against said defendants, save COUNTY, in an amount to be proven at
20

21
     trial, in excess of $1,000,000.00.

22                    THIRD CAUSE OF ACTION
23                  VIOLATION OF 42 U.S.C. § 1983
       FEDERAL CLAIM FOR FAILURE TO PROPERTY TRAIN AND FOR
24
            FAILURE TO PROPERLY HIRE / FIRE / DISCIPLINE
25                   (Against Defendants COUNTY)
26
            42.     Plaintiff hereby realleges and incorporates by reference the
27

28
     allegations set forth in paragraphs 1 through 41, inclusive, above, as if set forth in

     full herein.
                                COMPLAINT FOR DAMAGES
                                                10
        Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 11 of 12 Page ID #:11



 1          43.   As complained of herein above, the acts of defendants DOES 1
 2
     through 6, inclusive, deprived Plaintiff of his rights under the laws of the United
 3

 4   States and The United States Constitution.
 5
            44.   The training policies of COUNTY were not adequate to train its
 6

 7
     peace officer employees to properly and lawfully handle situations similar to the

 8   one they were presented with when they confronted Plaintiff, including knowing
 9
     what conduct rises to the level of probable cause to arrest and knowing what level
10

11   of force can be used against an individual.
12
            45.   COUNTY was deliberately indifferent to the obvious consequences
13

14
     of its failure to train its peace officer employees adequately.

15          46.   The failure of COUNTY to provide adequate training caused the
16
     deprivation of Plaintiff’s rights by Defendants DOES 1 through 6, inclusive.
17

18          47.   COUNTY’s failure to train is closely related to the deprivation of
19
     Plaintiff’s rights as to be the moving force that ultimately caused Plaintiff’s
20

21
     injuries.

22          48.   As a direct and proximate result of the actions of defendants DOES 1
23
     through 6, inclusive, and each of them, as complained of herein, Plaintiff: 1) was
24

25   substantially physically, mentally and emotionally injured; 2) incurred medical
26
     and psychological costs, bills and expenses; 3) and incurred other special and
27

28
     general damages, including attorney’s fees, investigator fees and associated


                               COMPLAINT FOR DAMAGES
                                                11
        Case 5:20-cv-02158 Document 1 Filed 10/15/20 Page 12 of 12 Page ID #:12



 1   litigation costs and expenses; all in an amount to be proven at trial in excess of
 2
     $2,000,000.00.
 3

 4         WHEREFORE, plaintiff prays for judgment as follows:
 5
                  a) For a judgment against all defendants for compensatory damages
 6

 7
                      in an amount in excess of $2,000,000.00;

 8                b) For a judgment against all defendants, save defendant COUNTY,
 9
                      for punitive damages in an amount in excess of $1,000,000.00;
10

11                c) For an award of reasonable attorney’s fees and costs;
12
                  d) For a trial by jury; and
13

14
                  e) For such other and further relief as this honorable court deems just

15                    and equitable.
16

17
                                             ____________/S/_____________
18                                           GREGORY PEACOCK
19

20

21

22

23

24

25

26

27

28



                               COMPLAINT FOR DAMAGES
                                                12
